Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-14-00797-CR

                                           IN RE Ismael DIAZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 26, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On November 17, 2014, relator filed a pro se petition for writ of mandamus seeking an

order from this court directing the district clerk of Starr County to file relator’s motions. This court

does not have jurisdiction to grant the requested relief. By statute, this court has the authority to

issue a writ of mandamus against “a judge of a district or county court in the court of appeals

district” and other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE

ANN. § 22.221(a)-(b) (West 2004); see also In re Bernard, 993 S.W.2d 453, 454 (Tex. App.—

Houston [1st Dist.] 1999, orig. proceeding). We conclude the writ is not necessary to enforce our

jurisdiction in this instance. Accordingly, relator’s petition for writ of mandamus is dismissed for

lack of jurisdiction.



1
 This proceeding arises out of Cause No. 96-CR-170, styled The State of Texas v. Ismael Diaz Jr., pending in the
229th Judicial District Court, Starr County, Texas, the Honorable Ana Lisa Garza presiding.
                                                                                        04-14-00797-CR


        Additionally, relator requested leave to file the petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

request for leave to file is denied as moot.


                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-